Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 2003, which, upon reconsideration, adhered to its prior decision ruling that claimant was dis*746qualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was assigned by an employment agency to work at a law firm as a legal secretary. She had problems with a coworker at the law firm and asked to be moved to a different work area. Although she was moved, she still had some contact with the coworker. As a result, claimant resigned from her position and declined an offer of permanent employment. Her claim for unemployment insurance benefits was denied on the ground that she voluntarily left her employment without good cause. She now appeals.
It is well settled that the failure to get along with a coworker does not constitute good cause for leaving employment (see Matter of Weaver [Commissioner of Labor], 6 AD3d 857, 858 [2004]; Matter of Mullen [Commissioner of Labor], 301 AD2d 936 [2003]). Claimant testified that she and the coworker continued to have conflicts even after she was moved and that this was the reason she left her job. This testimony provides substantial evidence supporting the Unemployment Insurance Appeal Board’s decision disqualifying claimant from receiving unemployment insurance benefits.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.